Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00442-CV

                                    In the Interest J. R. W., a Child

             NO. 2013-02967J IN THE 314TH DISTRICT COURT OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE                 STATUS               PAID BY
  MT FEE                  $10.00              07/23/2014                 EXEMPT                 APE
  MT FEE                  $10.00              06/25/2014                INDIGENT                ANT
RPT RECORD               $485.00              06/05/2014                INDIGENT                STA
CLK RECORD               $144.00              06/05/2014                INDIGENT                ANT
 INDIGENT                 $12.00              06/05/2014                INDIGENT                STA
   FILING                $195.00              06/02/2014                INDIGENT                ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $856.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 6, 2015.